EXHIBIT 10.1
AMENDMENT NO. 1 TO
PROMISSORY NOTE AND BUSINESS LOAN AGREEMENT
 

       
BORROWER:
CarePayment Technologies, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, OR 97035
Telephone: (503) 419-3530
LENDER:
Aequitas Commercial Finance, LLC 5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
Telephone: (503) 419-3500
       



Principal Amount (As Amended):  $4,500,000


Date of Note and Loan Agreement:  September 29, 2011      Date of
Amendment:  December 29, 2011


CarePayment Technologies, Inc. (“Borrower”) and Aequitas Commercial Finance, LLC
(“Lender”) hereby agree to execute this Amendment No. 1 (this "Amendment") dated
effective December 29, 2011 (the “Effective Date”) to that certain Promissory
Note dated September 29, 2011 (the "Note") and that certain Business Loan
Agreement dated September 29, 2011 (the “Loan Agreement”) (collectively, the
“Loan”). As of the Effective Date, the maximum principal balance of the Loan was
$3,000,000 and the current balance as drawn was $2,331,000.


1.      DEFINITIONS.  All capitalized terms not specifically defined in this
Amendment shall have the meanings ascribed to them in the Loan Agreement.


2.      PRINCIPAL AMOUNT.  Section 1 of the Note is hereby amended in its
entirety to read as follows:


"PROMISE TO PAY.   CarePayment Technologies, Inc., an Oregon corporation
(“Borrower”), promises to pay to the order of Aequitas Commercial Finance, LLC,
an Oregon limited liability company (“Lender”), in lawful money of the United
States of America, the principal amount of up to Four Million Five Hundred
Thousand and 00/100 Dollars ($4,500,000.00), or so much thereof as has been
borrowed and is outstanding, together with interest on the unpaid principal
balance from the date of disbursement until paid in full.  Borrower will pay
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing."


3.      LOAN AGREEMENT.  All references in the Loan Agreement to the maximum
principal balance of $3,000,000 are hereby changed to read as the maximum
principal balance of $4,500,000.


4.      NO OTHER CHANGES.  All other terms and conditions of the Loan not
specifically amended by this Amendment shall remain unchanged and full force and
effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
BORROWER:
 
CAREPAYMENT TECHNOLOGIES, INC.
 
LENDER:
 
AEQUITAS COMMERCIAL FINANCE, LLC
By: Aequitas Capital Management, Inc., its Manager
              By:
/s/ Patricia J. Brown
  By:
/s/ Robert J. Jesenik
 
Name:
Patricia J. Brown 
  Name:
Robert J. Jesenik
  Title:
CFO
  Title:
President and CEO
 